Citation Nr: 0903317	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2006 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits. 



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.40, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA Benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under the pertinent statutes and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c).  
Thus, if the United States service department does not verify 
the claimed service, the applicant's only recourse lies 
within the relevant service department, not with VA.  Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In short, a claimant is not eligible for VA benefits based 
upon Philippine service unless a United States service 
department documents or certifies their service.  38 C.F.R. § 
3.203 (2007); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits. The NPRC 
replied in October 2006 that the appellant had no service 
with the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.

The appellant submitted various affidavits executed by 
himself and fellow soldiers contending that he had service in 
the Philippine Commonwealth Army in the service of the United 
States Army.  He also submitted certification from the 
Philippine Commonwealth Army demonstrating service as a 
Guerilla during World War II.  

The appellant's and the various other lay assertions as to 
his particular service fail to meet the requirements of 38 
C.F.R. § 3.203(a) because the assertions do not constitute a 
document from a United States service department.  The United 
States service department's (NPRC's) communications that 
failed to verify the alleged service are binding on VA.  38 
C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The service department has determined that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificate that he submitted 
does not verify his service, as necessary for entitlement to 
VA benefits.  The Board must therefore find that the 
appellant did not have the type of qualifying service that 
would confer basic eligibility for VA benefits. 38 C.F.R. § 
3.40 (2008).  Accordingly, the appellant's claim for 
entitlement to VA benefits must be denied, due to the absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159 (2008) are applicable to this 
claim.  The Board finds that because the claim at issue is 
limited to statutory interpretation, the notice provisions do 
not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


